                Case: 19-01007      Doc: 31   Filed: 03/15/20     Page: 1 of 2



Dated: March 15, 2020

The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA
IN RE:

MELODY NAKINA LEWIS,                              Case No. 18- 14388 SAH
                                                  (Chapter 7)
                               Debtor.

IAN’S ENTERPRISE, LLC, an Oklahoma
limited liability company,
                              Plaintiff,
vs.                                               Adv. Pro. No. 19-1007 SAH

MELODY NAKINA LEWIS,
                            Defendant.

   ORDER GRANTING AMENDED APPLICATION FOR AWARD OF ATTORNEY
  FEES, NOTICE OF OPPORTUNITY FOR HEARING AND NOTICE OF HEARING

         COMES NOW, before me, the undersigned Judge, on March 11, 2020, at 9:30 a.m. for

hearing the Amended Application For Award Of Attorney fees, Notice Of Opportunity For

Hearing And Notice Of Hearing [Doc. 27] (the “Application”) filed February 18, 2020, by Ian’s

Enterprises, LLC (“Ian’s”) and the Corrected Objection For Award Of Attorney Fees [Doc. 29]
               Case: 19-01007        Doc: 31     Filed: 03/15/20     Page: 2 of 2




(the “Objection”) filed February 25, 2020, by Stephen Harry. After reviewing the Application

and Objection and hearing the arguments of counsel the Court FINDS that the Application

should be and hereby is granted, as modified by the oral amendment by Ian’s counsel, and Ian’s

counsel is entitled to an award of $5,653 in attorney’s fees. The Court further FINDS that

Stephen Harry has until April 6, 2020, by which date to pay the $5,653 and that if Stephen Harry

does not pay $5,653 to Ian’s counsel by April 6, 2020, that judgment will be entered in favor of

Plaintiff and against Defendant on Plaintiff's complaint filed January 18, 2019.

IT IS SO ORDERED.

                                               ###




APPROVED:



/s/ Gary D. Hammond
GARY D. HAMMOND, #13825
MITCHELL & HAMMOND
An Association of Professional Entities
512 N.W. 12th Street
Oklahoma City, OK 73103
405.216.0007 Telephone
405.232.6358 Facsimile
gary@okatty.com
ATTORNEYS FOR IAN’S ENTERPRISE, LLC


/s/ Stephen A. Harry
STEPHEN A HARRY
3030 NW Expressway Suite 200
Oklahoma City, OK 73112
405-694.4353—phone
405-213-1486---fax
stephenaharry@sahlawoffice.com
ATTORNEY FOR DEFENDANT,
MELODY LEWIS
